Exhibit 10.1

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

MANUFACTURING AGREEMENT

 

This Manufacturing Agreement ("Agreement") is effective as of March 10, 2017
("Effective Date"), by and between Sientra, Inc. a Delaware corporation, having
a principal place of business at 420 S. Fairview, Suite 200, Goleta, CA 93117
("Sientra"), and Vesta Intermediate Funding, Inc., having a principal place of
business or address at 9900 S. 57th Street, Franklin, WI 53132 ("Supplier").
Sientra and Supplier may be referred to herein individually as a "Party" or,
collectively, as the "Parties".  

 

R E C I T A L S:

A.Sientra designs, develops, manufactures, markets and sells medical devices and
wishes to purchase certain product from the Supplier on a contract-manufacturing
basis;

B.The Parties desire to enter into this Agreement which sets forth terms and
conditions for the sale and purchase of products manufactured by Supplier on a
contract-manufacturing basis; and

C.This Agreement is entered into pursuant to Sientra's election to initiate
Phase 4 pursuant to and as contemplated by the Services Agreement (as defined
below).

AGREEMENT:

In consideration of the mutual covenants contained in the Agreement, and other
good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, Sientra and Supplier hereby agree that the above Recitals
are incorporated as material provisions of this Agreement and further agree to
the following terms and conditions:

1.

DEFINITIONS

 

1.1.

As used in this Agreement, the following terms shall have the meaning set forth
or as referenced below.

"Affiliate" means, with respect to any person or entity, any other person or
entity which (whether de jure or de facto) directly or indirectly controls, is
controlled by or is under common control with such first person or entity,
during and for such time as such control exists.  For these purposes, "control"
shall refer to the ownership, directly or indirectly, of at least fifty percent
(50%) of the voting securities or other ownership interest of the relevant
entity or having the actual power, either directly or indirectly through one or
more intermediaries, to direct the management and policies of the relevant
entity (e.g., by contract or otherwise).

"Agreement" means this Manufacturing Agreement and all Exhibits hereto, and all
extensions, renewals and amendments hereto that are agreed upon in writing by
Supplier and Sientra.

"Applicable Laws" means all laws, rules and regulations now or hereafter in
effect promulgated by any Governmental Regulatory Authorities applicable to a
Party's performance under this Agreement.

"Breast Implant Manufacturing Specifications" means those detailed manufacturing
process specifications for the Breast Implant Products (including, without
limitation, the standard

1

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

operating procedures and the raw materials used and incorporated into the Breast
Implant Products) which are: (a) set forth on Exhibit C-1 hereto, or (b) added
to Exhibit C-1 from time to time by mutual written agreement of the Parties as
specified in this Agreement.

"Breast Implant Products" mean the silicone gel-filled breast implant products
identified on Exhibit A-1 hereto (including any and all modifications,
improvements or enhancements thereof), and such additional silicone gel-filled
breast implant products that are added to Exhibit A-1 as Breast Implant Products
from time to time by mutual written agreement of the Parties as specified in
this Agreement (including any and all modifications, improvements or
enhancements thereof).

"Breast Implant Product Specifications" means those detailed Breast Implant
Product specifications for each Breast Implant Product which are: (a) set forth
on Exhibit B-1 hereto, or (b) added to Exhibit B-1 from time to time by mutual
written agreement of the Parties as specified in this Agreement.

"Business Day" means any day other than a Saturday, Sunday or U.S. federal
holiday.

"Contract Year" means: (a) the twelve (12) month period beginning on the first
of the month following the month *** or (ii) Sientra elects in writing (in its
sole discretion) to commence Contract Year 1, and ending on the calendar day
immediately prior to the twelve (12) month anniversary thereof; and (b) each
such twelve (12) month period thereafter during the Term of the Agreement.

 

"Discloser" has the meaning set forth in Section 8.1 below.

"Effective Date" has the meaning set forth in the Preamble.

"FDA" means the United States Food and Drug Administration.

"Field Action" means activities outlining the steps for management of and/or
communication regarding the performance of distributed Product currently in use
by Sientra's customers.  These activities may include recall or retrieval of
Product(s) and consumer or trade notifications.

***

"Forecast" has the meaning set forth in Section 3.1 below.

"Force Majeure" has the meaning set forth in Section 14 below.

"GAAP" has the meaning set forth on Section 4.2(b) below.

"Governmental Regulatory Authorities" means the FDA and Health Canada and any
other state or provincial authorities in the U.S. or Canada.

"Indemnified Party" has the meaning set forth in Section 12.3 below.

"Indemnifying Party" has the meaning set forth in Section 12.3 below.

"Indemnity Claim" has the meaning set forth in Section 12.3 below.

2

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

"Indemnity Security" has the meaning set forth in Section 11.7 below.

"Information" has the meaning set forth in Section 8.1 below.

"Intellectual Property" means all the proprietary or intellectual property
rights of a person or entity in, to, arising out of or associated with:

 

(a)

patents, utility models, design patents, invention registrations and
applications therefor and any and all re-issues, substitutions, continuations,
continuations in part, divisions, renewals, reexaminations, provisionals and
extensions thereof;

 

(b)

inventions (whether patentable or not) and any and all improvements,
enhancements, modifications and derivations thereof, certificates of inventions
and invention disclosures;

 

(c)

trade secrets and know how;

 

(d)

data and documentation, technical data and information and business data and
information;

 

(e)

technology, concepts, ideas, models, diagrams, specifications, designs
(including optical designs and mold designs), production files, drawings,
sketches, schemes, plans, formulae, research and development information,
research results, analyses, methods, processes (including manufacturing and
production processes), protocols, procedures (and as to Supplier, the
Manufacturing Specifications defined below), techniques, components, compounds,
chemicals, materials, formulations, compositions, algorithms, prototypes and any
and all enhancements and improvements thereof;

 

(f)

works of authorship, copyrights, copyrightable materials, software, computer
programs, algorithms, computer files, source code and object code;

 

(g)

mask works and applications therefor;

 

(h)

trademarks, trade dress, logos, slogans, trade names and corporate names,
including all variations and derivations thereof and applications therefor and
all goodwill associated therewith;

 

(i)

all licenses, permits, authorizations and approvals;

 

(j)

all rights to sue or recover and retain damages and costs and attorneys' fees
for past, present and future infringement or misappropriation of any of the
foregoing; and

 

(k)

all rights corresponding to the foregoing throughout the world.

 

"Limited Warranty" has the meaning set forth in Section 11.1(a) below.

"Manufacture" or "Manufactured" or "Manufacturing" means Supplier's engineering,
manufacturing, quality control testing and storage of Product in accordance with
the terms and conditions of this Agreement and all applicable Quality
Obligations (defined below).

***

3

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

"Manufacturing Specifications" means the Breast Implant Manufacturing
Specifications and the Tissue Expander Manufacturing Specifications.

***

"New Style" has the meaning set forth in Section 9.1 below.

"Nonconforming" or "Nonconformity" means that the components, materials or
Products fail to conform in all material respects with the applicable
Specifications.

***

"Product" or "Products" mean Breast Implant Products and Tissue Expander
Products.

"Product Change" has the meaning set forth in Section 4.5 below.

"Product Specifications" means the Breast Implant Product Specifications and the
Tissue Expander Product Specifications.

"Project License" has the meaning set forth in Section 7.3(a) below.

"Purchase" or "Purchased" has the meaning set forth in Section 3.3 below.

***

***

***

"Recipient" has the meaning set forth in Section 8.1 below.

"Regulatory Clearance" means, with respect to a particular Breast Implant
Product listed on Exhibit A-1 (i.e., for all shapes, sizes and SKUs on such
Exhibit A-1), that such Product has been determined to be a Class III medical
device and has received pre-market approval from the FDA and all other
applicable Government Regulatory Authorities in the United States, where such
approvals are necessary to market such Product in the United States.

"Root Cause Analysis" has the meaning set forth in Section 4.8 below.

***

***

"Services Agreement" means that certain Services Agreement entered into by and
between the Parties as of June 5, 2015.

"Sientra Indemnified Parties" has the meaning set forth in Section 12.2 below.

"Sientra IP" has the meaning set forth in Section 7.2 below.

"Specifications" means the Product Specifications and Manufacturing
Specifications.

4

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

***

"Supplier Indemnified Parties" has the meaning set forth in Section 12.1 below.

"Supplier IP" has the meaning set forth in Section 7.1 below.

"Term" has the meaning set forth in Section 13.1 below.

"Third Party" means any person or entity or authority other than Sientra or
Supplier or an Affiliate of either of them.

***

"Tissue Expander Manufacturing Specifications" means those detailed
manufacturing process specifications for the Tissue Expander Products
(including, without limitation, the standard operating procedures and the raw
materials used and incorporated into the Tissue Expander Products) which are:
(a) set forth on Exhibit C-2 hereto, or (b) added to Exhibit C-2 from time to
time by mutual written agreement of the Parties as specified in this Agreement.

"Tissue Expander Products" means the tissue expander products identified on
Exhibit A-2 hereto (including any and all modifications, improvements or
enhancements thereof), and such additional tissue expander products that are
added to Exhibit A-2 from time to time as "Tissue Expander Products" by mutual
written agreement of the Parties as specified in this Agreement (including any
and all modifications, improvements or enhancements thereof).

"Tissue Expander Product Specifications" means those detailed Tissue Expander
Product specifications for each Tissue Expander Product that are: (a) set forth
on Exhibit B-2 hereto, or (b) added to Exhibit B-2 from time to time by mutual
written agreement of the Parties as specified in this Agreement.

***

***

***

***

Other Terms.  Other terms may be defined elsewhere in the text of this Agreement
and shall have the meaning indicated in the applicable text, as such terms are
used throughout this Agreement.

2.

SUPPLY

 

2.1.

Supply of Products.  Commencing at the start of the first Contract Year and
continuing for the Term, Supplier shall Manufacture and supply the Products to
Sientra in accordance with the terms of this Agreement.  Supplier shall use its
commercially reasonable efforts to supply the Products, consistent with
Sientra's Forecasts (as defined in Section 3.1).

5

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3.

FORECASTS, ORDERS AND DELIVERY

 

3.1.

Forecasts.  Sientra shall, *** provide Supplier with a *** binding commitment
and *** nonbinding forecast (limited to months during the Term) (each a
"Forecast"). Supplier shall provide written notice within ten (10) Business Days
after receipt of a Forecast if Supplier does not in good faith believe it can
supply sufficient Product to accommodate the needs of Sientra as identified in
such Forecast.  

 

3.2.

***

 

3.3.

***

 

3.4.

***

 

3.5.

Purchase Orders. Sientra shall submit purchase orders for the Products to
Supplier which shall, at a minimum, set forth the Products, quantities,
confirmation of price, delivery dates, and shipping instructions and shipping
addresses for all Products ordered.  Purchase orders may be issued on an
open-end "blanket" basis, reasonably acceptable to, and approved (which approval
shall not be unreasonably withheld, conditioned or delayed) in writing by,
Supplier, with periodic drawdowns. Purchase orders and drawdowns may be
submitted electronically. Each accepted purchase order shall give rise to a
contract between Sientra and Supplier for the sale of the Products ordered and
shall be subject to and governed by the terms of this Agreement.  The terms and
conditions of this Agreement shall so govern and supersede any additional or
contrary terms set forth in Sientra's purchase order or any Supplier or Sientra
draw-down notice, acceptance, confirmation, invoice or other document.

 

3.6.

Delivery/Title/Risk of Loss.  All Sientra products are to be supplied in a
sterile, final packaged configuration. In addition, Supplier shall pack the
Products for shipment and storage in accordance with the packaging instruction
set forth in the purchase order and the Product Specifications for the
Products.  Supplier shall be responsible for the cost of all packaging
materials. All deliveries by Supplier under this Agreement shall be ***
Supplier's facility. Title and risk of loss in the Products shall pass to
Sientra upon delivery.

 

3.7.

Timely Delivery.  Since assurance of adequate supply at all times is essential
to the operation of Sientra's business, Supplier shall use commercially
reasonable efforts to meet delivery schedules.  Any delays in delivery due to:
(a) engineering changes outstanding with Sientra; or (b) temporary deviation
notices pending with Sientra, shall not count against the timely delivery
requirements of this Section 3.7.  Supplier shall promptly notify Sientra of any
actual or prospective delay in delivery and Supplier shall obtain Sientra's, or
its authorized third parties, approval before making partial deliveries (which
approval shall not be unreasonably withheld, conditioned or delayed).  If the
delivery of Products is delayed through no fault of Sientra, Sientra may, at its
option, require the Supplier to deliver Products by means of commercially
reasonable premium transport identified by Sientra, at Supplier's reasonable
cost.

 

3.8.

Modification of Orders, Engineering Changes.  Sientra may cancel a purchase
order if Supplier has not begun Manufacturing the Products (including, without
limitation, the purchase of components or materials necessary for the Products)
to fulfill the purchase order or if the Products are not delivered within ***
Business Days after the specified delivery date.  If Supplier has begun, but not
completed, Manufacturing a Product (including, without limitation, the purchase
of components or materials necessary for the Product), Sientra may direct
Supplier to stop such Manufacturing; provided that Sientra shall reimburse
Supplier for the

6

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

fully-burdened costs (including, without limitation, the cost of components or
materials purchased specifically for use in such Product) incurred by Supplier
for such Product up to such stoppage of Manufacturing. Sientra may not cancel a
purchase order if Supplier has completed Manufacturing the Product. *** In the
event of an approved engineering change (revision level change) of a Product,
Supplier and Sientra shall review and mutually agree to a delivery schedule and,
at then current price, of the inventory of Product at the prior revision
level.  Sientra shall reimburse Supplier for all direct, out of pocket costs of
such engineering change, including, without limitation, obsolete materials,
inventory (other than finished goods which are covered by the previous sentence)
and equipment.

4.

MANUFACTURING OF PRODUCTS

 

4.1.

Manufacturing.  Supplier shall Manufacture the Products ***

 

4.2.

Manufacturing Equipment.  

(a)***

(b)*** For purposes of clarity, Sientra retains and shall retain ownership of
all mandrels that Sientra may provide to Supplier for its use in manufacturing
Products, and Supplier shall maintain and preserve such mandrels and shall be
responsible for any loss of or damage to such mandrels (ordinary wear and tear
excepted).  Mandrels will be ordered and/or replaced during manufacturing and
production as needed.  Mandrels to support initial production capacity will be
invoiced at time of purchase.  Mandrels to replace retired tooling due to normal
wear and tear or to meet increase in demand will be invoiced as needed.  
Mandrels will be invoiced at ***  Sientra will own the mandrels required by
Supplier to manufacture Sientra's Breast Implant Products and the
mandrel/implant design files, including CAD files.  Any Mandrels that Sientra
pays for shall be used only in the performance of Manufacturing work for Sientra
and shall remain the property of Sientra.  Supplier assumes risk of loss and
damage and shall maintain, and repair the mandrels to their original
specifications at its expense. Supplier shall notify Sientra promptly whenever
mandrels are in need of replacement due to normal wear and tear, which will be
replaced at Sientra's expense.  The cost of Mandrel damage or replacement
requirements above normal wear and tear will be at Supplier's expense.

(c)***

 

4.3.

Vendors.  Except as Sientra may otherwise expressly direct, Supplier shall be
responsible for identifying and qualifying all vendors of materials, components
and parts necessary to Manufacture the Products, and for procuring at its own
expense all such materials, components and parts.

 

4.4.

Inspection; Records.  Supplier shall comply with all pre-delivery inspection and
quality assurance requirements, as the same may be described in the
Specifications, any *** or elsewhere herein, with respect to all
Products.  Supplier shall keep proper documentation at its US facilities of all
Device Master Records, Quality Control Tests, Device History Records, Root Cause
Analyses and all other required records for each Product.  (Supplier shall
provide copies of such documentation to Sientra, at Supplier's reasonable
expense, within *** of written request by Sientra.) During the Term of this
Agreement Sientra shall be permitted to inspect and test (in strict accordance
with test standards agreed to by Supplier) such of Supplier's premises, records,
processes, materials, work-in-process and finished goods inventory which

7

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

are used or produced directly and solely by Supplier in Manufacturing the
Products for quality assurance purposes and to confirm Supplier's compliance
with the terms of this Agreement. Any such Sientra inspection and testing shall
be conducted at Sientra's sole expense (including, without limitation, the
reimbursement to Supplier for any destructive testing of the Products), during
Supplier's regular business hours, upon reasonable prior notice to Supplier and
at a time and scope as agreed to by Supplier, such agreement not to be
unreasonably withheld. Supplier shall reasonably assist Sientra with such
inspections.  In the event that Nonconforming materials, components or Products
are identified during such inspections, Supplier shall, at its sole expense: (a)
immediately replace the Nonconforming materials, components or Products, and (b)
perform and complete a Root Cause Analysis (as defined in Section 4.8) within
*** after such Nonconformity.  Inspection or testing by Sientra, or the waiving
by Sientra of its right to inspect and test, shall not constitute acceptance by
Sientra.

 

4.5.

Manufacturing and Specifications Modifications.  Sientra shall have the right at
any time to designate changes to the Specifications, components, materials or
the suppliers of the components or materials for any Products ("Product
Change"). ***  To account for any increased or decreased cost to Supplier to
Manufacture the Products which is caused by such Product Changes, pricing for
the Products shall be adjusted pursuant to Section 5.3.

 

4.6.

Compliance with Certain Product Laws and Standards.  *** Supplier shall at all
times during the Term have a quality management system certified to ISO 13485
(or any successor provisions thereof).  Sientra shall notify Supplier if there
are requirements from additional geographies which Sientra would like Supplier
to conform to, at which time Sientra and Supplier shall negotiate in good faith
the costs associated with conforming to the additional requirements.  If the
Parties are unable to agree upon an equitable adjustment in the costs to effect
such new conformance, then Supplier shall not be required to conform to such new
requirements. Supplier further covenants, represents and warrants to Sientra
that Supplier is not and shall not at any time during the Term be a debarred
entity, and Supplier shall not use in any capacity the services of any
individual or entity known by Supplier to be debarred under 21 U.S.C. §335(a) or
(b) of the U.S. Food, Drug and Cosmetic Act in connection with its obligations
hereunder. Subject to the conditions set forth in Section 4.4, Supplier shall
cause Sientra's regulatory personnel to be provided with reasonable access from
time to time to the facilities and records of Supplier for the purpose of
confirming Supplier's compliance with this Section 4.6.

 

4.7.

Non-waiver of Warranty.  Acceptance of delivery of Products by Sientra,
inspection of Supplier's Manufacturing operations under Sections 4.4 or 4.10 or
otherwise and payment by Sientra for Products shall not constitute a waiver of
any Sientra right set forth in this Agreement with respect to any Nonconformity.

 

4.8.

Root Cause Analysis.  When Nonconforming materials, components or Products are
identified during any inspection or quality control tests, Supplier shall, at
its sole expense: (a) immediately replace the Nonconforming materials,
components or Products, and (b) perform and complete a process to identify the
underlying source or cause of Nonconforming materials, components or Products (a
"Root Cause Analysis") within *** after such Nonconformity is identified.  Upon
completion of each Root Cause Analysis, Supplier shall promptly implement a
corrective action plan to prevent further nonconformities, and communicate to
Sientra, in writing, the results of the Root Cause Analysis and corrective
action plan.

8

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

4.9.

Regulatory Responsibilities.  Supplier shall be solely responsible for obtaining
and maintaining all regulatory approvals and clearances from the Governmental
Regulatory Authorities, any related filings thereto, required in order for the
Supplier to Manufacture and sell the Products to Sientra.  Sientra shall be
responsible for obtaining and maintaining all such regulatory approvals and
clearances from the Governmental Regulatory Authorities, and any related filings
thereto, required for the purchase, sale and distribution of the Products by
Sientra.  Each Party shall be responsible for submitting reports to the other
party, the FDA and all other Governmental Regulatory Authorities as
appropriate.  Each Party shall provide all reasonable cooperation to the other
in these efforts.

 

4.10.

***

5.

PRICING/PAYMENT

 

5.1.

Initial Pricing.  The initial prices for the Products are set forth in Exhibit
F.    

 

5.2.

Pricing Adjustments. *** All Purchase Orders (including accepted blanket order
releases thereunder) in effect prior to the effective date of a price change
permitted hereunder shall remain binding upon Supplier at the pricing then in
effect prior to the price change but only for Product scheduled for shipment
within ninety (90) days of Supplier's receipt of the applicable Purchase Order
(or release thereunder).

 

5.3.

Sientra Requested Product Changes.  The full, incremental cost of any Product
Change shall be borne by Sientra by way of an immediate change in pricing of any
units (in which such Product Change has been incorporated) of such Product.  If
the cost to Supplier to Manufacture the Products changes as a result of
Sientra's requested Product Change, Sientra and Supplier shall review the
incremental cost of such change and shall jointly confer and negotiate in good
faith to agree on the impact to Product pricing.  ***

 

5.4.

Payment Terms.  Payment on invoices shall be made to Supplier by Sientra, net
*** from the date of the invoice.  If any amount owing Supplier is not paid
within *** of when due, each unpaid amount shall bear interest after its due
date at the rate of ***  Sientra shall be responsible for Supplier's collection
costs and attorneys' fees in collecting any past due amounts.

6.

CONTRACT MANAGEMENT

 

6.1.

Quarterly Review Meetings.  The parties shall, per a written request by either
party, meet in a mutually agreed to location to review and discuss, among
others, the following points of performance under this Agreement:

 

(a)

Ongoing Manufacturing and operation planning process, including inventory
levels;

 

(b)

Cost improvement and reduction efforts and initiatives;

 

(c)

Product quality;

 

(d)

Potential or existing disputes between Sientra and Supplier or Supplier and any
or other Third Party;

 

(e)

Any need for working groups and the defined scope of responsibilities; and

9

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(f)

Any need for standards and/or metrics by which to evaluate operation and/or
performance of the parties under this Agreement, including performance related
to delivery, quality and the need or potential for performance improvements.

 

7.

OWNERSHIP AND INVENTIONS

 

7.1

Supplier's Intellectual Property. The Parties acknowledge and agree that
Supplier has and shall have all rights, title and interests in and to: (a) all
Intellectual Property owned by Supplier and conceived and/or reduced to practice
prior to the Effective Date of this Agreement, (b) all Intellectual Property
conceived and/or reduced to practice independently by Supplier without reliance
on any Information provided by Sientra, *** or (d) Intellectual Property
licensed to Supplier from third parties used by Supplier to develop and test
and/or Manufacture the Products (collectively, the "Supplier IP").

 

7.2

Sientra's Intellectual Property. The Parties acknowledge and agree that Sientra
has and shall have all rights, title and interests in and to: (a) all
Intellectual Property owned by Sientra and conceived and/or reduced to practice
prior to the Effective Date of the Services Agreement and/or this Agreement, (b)
all Intellectual Property conceived and/or reduced to practice independently by
Sientra without reliance on any Information provided by Supplier; and ***

 

7.3

Development and Manufacturing Licenses.

 

(a)

For purposes of clarity, during the Term of this Agreement, Sientra shall have a
fully-paid, non-exclusive, non-sublicensable license ("Project License") of all
Supplier IP directly and solely necessary or required for Sientra to fulfil its
rights, duties and obligations under this Agreement. For purposes of clarity,
the Project License shall terminate upon the expiration or termination of this
Agreement.

 

(b)

***  

 

(c)

***

 

(d)

***

 

(e)

***

 

(f)

***

 

7.4

Cooperation and Assistance. A Party shall, at the other Party's request: (a)
cooperate with and assist, both during and after the term of this Agreement, in
perfecting, maintaining, protecting and enforcing Supplier's or Sientra's IP
rights; and (b) execute and deliver to the Party any documents deemed necessary
or appropriate by a Party in its discretion to perfect, maintain, protect or
enforce the Party's rights in the Supplier IP or Sientra IP (as the case may be)
or otherwise carry out the purpose of this Agreement.

8.

CONFIDENTIALITY

 

8.1

Information Defined. "Information" means any information, whether or not
designated as confidential, disclosed during or before the Term to one Party
("Recipient") by the other Party ("Discloser"), either directly or indirectly in
writing, orally, electronically or by delivery of tangible objects, including
without limitation, confidential or proprietary information,

10

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

including without limitation: (a) concepts, ideas, inventions, models, diagrams,
designs, data, documents, research, studies, analyses, forecasts, processes,
procedures, systems, technology, intellectual property, trade secrets, business
plans or opportunities, business strategies, marketing plans or opportunities,
marketing strategies, product development plans or opportunities, future
projects or products, projects or products under consideration, and information
relating to finances, costs, prices, suppliers, vendors, customers and
employees; and (b) any information that contains, reflects, or is based upon, in
whole or in part, any Information furnished to Recipient by Discloser, including
without limitation any notes, analyses, compilations, studies, interpretations,
memoranda or other documents or tangible objects. Information may also include
information previously disclosed to Discloser by third parties.

 

8.2

Nondisclosure and Confidentiality Obligations. Recipient agrees that it shall
and shall cause its directors, officers, employees, agents and advisors to: (a)
hold Discloser's Information in strict confidence using the same standard of
care as it uses to protect its own confidential information of a similar nature,
but in no event less than reasonable care; (b) not disclose the Information of
Discloser to any Third Party without Discloser's prior written consent, except
as expressly permitted under this Agreement; and (c) limit access to Discloser's
Information to those of its employees or agents having a need to know for
purposes of performance hereunder who are bound by confidentiality obligations
at least as restrictive as those set forth herein. Notwithstanding the
foregoing, Recipient may make disclosures as required or requested by a court of
law or any governmental entity or agency, provided that Recipient, to the extent
legally permissible, provides Discloser with reasonable prior notice to enable
Discloser to seek confidential treatment of such information through a
protective order or otherwise.

 

 

8.3

Use of Information. Recipient agrees that it shall not use Information other
than as necessary for the performance of its obligations under this Agreement.
Information disclosed by Discloser under this Agreement shall, in all respects,
remain the sole property of Discloser and nothing contained herein shall be
construed as granting or conferring to Recipient any license, interest,
ownership rights or intellectual property rights in such Information.

 

 

8.4

Exclusions. The restrictions on the use and disclosure of Information shall not
apply to any Information (or portion thereof) which: (a) is or becomes publicly
known through no act or omission of Recipient; (b) is lawfully received from a
Third Party without restriction on disclosure; (c) is already known by Recipient
at the time it is disclosed by Discloser, as shown by Recipient's written
records; or (d) is independently conceived or developed by Recipient without
reference to or reliance upon any Information, as shown by Recipient's written
records. Specific Information shall not be deemed available to the public or in
the possession of a Recipient merely because it is embraced by more general
information that is available or is in the Party's possession. In addition, any
combination of Information or features shall not be deemed to be within the
exclusions merely because individual features or elements of Information are
within the exclusions, but rather only if both the combination itself and its
principle of operation are within the exclusion.

 

 

8.5

Nondisclosure and Confidentiality Period. Recipient's confidentiality
obligations as set forth above shall continue in full force and effect for the
term of this Agreement

11

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

and for *** from the expiration or termination of this Agreement, except for any
trade secret recognized as such under the Uniform Trade Secret Act for which
Recipient's obligations with respect to use and disclosure shall continue unless
and until the applicable Information of Discloser falls within an exception set
forth in Section 8.4.

 

 

8.6

Injunctive Relief. Recipient acknowledges that a breach or threatened breach of
this Section 8 would cause irreparable harm to Discloser, the extent of which
would be difficult to ascertain. Accordingly, Recipient agrees that, in addition
to any other remedies to which Discloser may be legally entitled, Discloser
shall have the right to immediate (TRO), preliminary and permanent injunctive or
other equitable relief in the event of a breach or threatened breach of this
Section 8 by Recipient or any of its disclosees, all without any requirement
that Recipient post any bond or other security.

 

 

8.7

Publicity. In addition to its other confidentiality obligations under this
Agreement, neither Party shall make any announcement, take or release any
photographs (except for its internal operation purposes for performance under
this Agreement) or release any information concerning this Agreement or any part
thereof or with respect to its business relationship with the other Party, to
any member of the public, press, business entity or any official body, except as
required by applicable law, rule, injunction or administrative order, unless
prior written consent is obtained from the other Party. If a Party determines it
is obligated by law or a governmental authority to make any such announcement or
release, such Party shall promptly notify the other Party and cooperate with the
other Party to ensure that suitable confidentiality obligations are afforded
such information. Project results may not be published or referred to, in whole
or in part, by Supplier or its Affiliates without the prior written consent of
Sientra. Neither Party shall use any of the other Party's trademarks or
tradenames without the prior written consent of the other Party.

 

 

8.8

Return of Materials. Upon Discloser's request or upon termination or expiration
of this Agreement, Recipient shall promptly: (a) return to Discloser or, if so
directed by Discloser, destroy all tangible embodiments of Discloser's
Information (in every form and medium); (b) permanently erase all electronic
files containing or summarizing any of Discloser's Information (except for any
computer records or files that have been created pursuant to Recipient's
automatic archiving and back-up procedures and the removal of which is not
technically reasonable); and (c) if so directed by Discloser, confirm to
Discloser in writing that Recipient has fully complied with the foregoing
obligations. Notwithstanding the foregoing, Recipient shall be permitted to
retain one (1) copy of Discloser's Information for its legal archives (subject
to a continuing obligation of confidentiality) or as otherwise required by
Applicable Laws.

 

9.

NEW PRODUCTS

 

9.1.

***

10.

MOLDS, MANDRELS AND TOOLING

 

10.1.

Ownership.  All molds, mandrels and tooling used in the Manufacture of the
Products shall be the property of Sientra.  

12

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

10.2.

Maintenance.  Supplier shall be responsible for maintaining all molds, mandrels
and tooling in good working condition at all times during the Term.  

 

10.3.

Records.  Supplier shall maintain a complete list of all molds, mandrels and
tooling in its possession that are used to produce the Products. A report of
molds, mandrels and tooling condition, maintenance, and usage history shall be
submitted to Sientra, upon written request of Sientra from time to time, during
the Term.

11.

WARRANTY/COVENANTS/FIELD ACTIONS

 

11.1.

Supplier Warranty.  

 

(a)

Supplier warrants to Sientra that each Product shall be Manufactured in
accordance with the Manufacturing Specifications and shall conform to the
Product Specifications *** ("Limited Warranty"), provided that this Limited
Warranty shall not apply in instances where the failure of Products to meet the
Product Specifications is not due to acts or omissions of Supplier or its
Affiliate or subcontractors.  ***  An alleged breach of this Limited Warranty
must be reported to Supplier within *** but in no event later than *** or such
claim under the Limited Warranty shall be forever waived.  OTHER THAN AS
EXPRESSLY SET FORTH IN THIS SECTION 11.1, SUPPLIER MAKES AND GIVES NO OTHER
REPRESENTATIONS OR WARRANTIES WHATSOEVER, AND EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY, INCLUDING WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE,
WARRANTIES OF NONINFRINGEMENT AND WARRANTIES ARISING FROM COURSE OF DEALING OR
USAGE OF TRADE.

 

(b)

If any Product does not conform to the Limited Warranty stated in Section
11.1(a) above, Sientra's sole and exclusive remedy for such breach of warranty
shall be *** Sientra shall not return any Product prior to obtaining written
return authorization from Supplier.  For clarity, the foregoing provisions of
this Section 11.1(b) apply to direct claims by Sientra and do not preclude
Sientra's assertion of its termination rights under Section 13.2(a)(1) or its
indemnification rights under Section 12.2.

 

 

11.2.

Sientra Warranty.  

 

(a)

Sientra represents, warrants and covenants to Supplier that:

 

(1)

any and all information and materials disclosed to, and which may be disclosed
during the term of this Agreement to, Supplier, or used for the benefit of
Supplier by Sientra (excluding information and materials provided to Sientra by
Supplier) do not and shall not include any confidential, trade secret or
proprietary information of Third Parties, except where Sientra has the full and
exclusive right and authority to disclose and use such information and materials
upon the terms and conditions stated herein, all without any payment or other
obligation to the Third Party;

 

(2)

no part of any item that Sientra recommends for inclusion in the process for
Manufacturing the Products (including, without limitation, the texturing
process) requires a Third Party consent or license of Third Party information or
rights that

13

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Sientra could not sublicense or otherwise provide to enable Supplier's use in
performing under this Agreement or for Manufacturing the Products;

 

(3)

it developed and owns the Product Specifications;

 

(4)

the Product Specifications do not and will not infringe the IP rights of any
Third Party (whether in patent, trademark, copyright, trade secret or
otherwise);

 

(5)

the Breast Implant Products are subject to Regulatory Clearance, and once
Regulatory Clearances have been obtained such Breast Implant Products will be
classified as Class III medical devices;

 

(6)

the Tissue Expander Products are subject to clearance for marketing and sale in
the U.S. by the FDA, and once such clearances have been obtained such Tissue
Expander Products will be classified as Class II medical devices;

 

(7)

it has conducted and/or caused to be conducted such testing as is necessary and
prudent to ensure that the Products to be Manufactured will fulfill their
intended purpose;

 

(8)

all Product Specifications and the design of all Products are and will be free
from any defect.

 

11.3.

Mutual Warranty.  Each Party represents and warrants to the other Party that the
following statements are true and correct as of the Effective Date and shall
continue to be true and correct for the duration of the term of this Agreement:
(a) such Party has the requisite expertise and ability to perform its
obligations hereunder; (b) such Party has full power, authority and right to
enter into the Agreement, and perform its obligations thereunder, without the
consent, approval or authorization of any Third Party; (c) such Party is a
Delaware corporation duly organized, validly existing and in good standing under
the laws of Delaware and all other jurisdictions in which its conduct of
business requires it to be qualified, and possesses all requisite authority to
perform its obligations hereunder; and (d) the execution, delivery and
performance of this Agreement by such Party does not constitute a breach of any
contract, obligation or duty to which such Party is subject.

 

11.4.

Sientra Covenants.  Sientra shall: (a) comply with all Applicable Laws relating
to its business and its performance under this Agreement (including, without
limitation, the regulations and reporting requirements of the Government
Regulatory Authorities), and has obtained all known governmental permits and
licenses required for it to perform its obligations under this Agreement; (b)
regularly share with Supplier information about Product claims and any Sientra
performed or sponsored studies, trials and assessments relating to the Products;
(c) notify Supplier of any facts, circumstances or events that may result in the
loss of Class III medical device status (e.g., a change in material supplier);
and (d) not infringe or misappropriate any intellectual property right of any
Third Party.

 

11.5

Supplier Covenants.  Supplier may share with Sientra information about any
Supplier performed or sponsored in vitro studies, trials and assessments
relating to the Products and shall notify Sientra of any actually known facts,
circumstances or events that will result in the loss of Class III medical device
status for the Breast Implant Products. For purposes of clarity, Supplier and
its Affiliates have no right to conduct, and Supplier covenants that it and its
Affiliates shall not conduct, any clinical trials or clinical studies on any
Product; and (b)

14

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Supplier shall not make any material changes to the Manufacturing Specifications
used to Manufacture any Product sold to Supplier under this Agreement without
Sientra's prior written consent (which consent will not be unreasonably
withheld, delayed or conditioned).  

 

11.6

Field Actions.  If any Product defect, breach of Supplier's Limited Warranty, or
any action by the Government Regulatory Authorities necessitates or requires a
Field Action of any Product, Sientra shall notify Supplier promptly (and, in any
event, within five (5) business days) after becoming aware, before making any
Field Action.  The Parties shall endeavor to reach an agreement before taking
any Field Action regarding the manner, text and timing of any publicity to be
given such matters in time to comply with any requirements of the Government
Regulatory Authorities.  The Parties agree to provide reasonable cooperation to
one another in the event of any Field Action.  ***

 

 

11.7

***

 

INDEMNIFICATION/LIMITATION OF LIABILITY/INSURANCE

 

12.1

By Sientra.  SUPPLIER AND THE SUPPLIER INDEMNIFIED PARTIES (AS DEFINED BELOW)
SHALL NOT BE LIABLE TO SIENTRA AND THE SIENTRA INDEMNIFIED PARTIES (AS DEFINED
BELOW) FOR, AND SIENTRA SHALL DEFEND, INDEMNIFY AND SAVE SUPPLIER, SUPPLIER'S
SHAREHOLDERS (INCLUDING, WITHOUT LIMITATION, THE LUBRIZOL CORPORATION, INC. AND
BERKSHIRE HATHAWAY, INC.), AFFILIATES AND SUBSIDIARIES, ALL OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES AND AGENTS, AND ALL OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE "SUPPLIER INDEMNIFIED
PARTIES"), HARMLESS FROM AND AGAINST ANY AND ALL CAUSES OF ACTION OR CLAIMS OF
ANY KIND FOR LOSSES, COSTS, DAMAGES OR EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS' FEES AND EXPENSES) THAT ARE ALLEGED TO ARISE OUT OF, BE
INCURRED IN CONNECTION WITH, BE RELATED TO OR RESULT FROM: ***

 

12.2

By Supplier. SUBJECT TO SECTION 12.5, SUPPLIER SHALL DEFEND, INDEMNIFY AND SAVE
SIENTRA, SIENTRA'S AFFILIATES AND SUBSIDIARIES, ALL OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES AND AGENTS, AND ALL OF THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE "SIENTRA INDEMNIFIED
PARTIES"), HARMLESS FROM AND AGAINST ANY AND ALL THIRD PARTY CAUSES OF ACTION OR
CLAIMS OF ANY KIND FOR LOSSES, COSTS, DAMAGES OR EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS' FEES AND EXPENSES):

 

(a)

***

 

 

(b)

***

 

 

(c)

***

 

 

12.3

Procedure.  

15

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(a)

A Party, the Supplier Indemnified Parties and the Sientra Indemnified Parties
(as the case may be) (each, an "Indemnified Party") intending to make an
indemnification/defense/and-or hold-harmless claim under this Section 12
("Indemnity Claim") shall promptly notify the other Party ("Indemnifying Party")
of such Indemnity Claim (provided, that no delay or deficiency on the part of
the Indemnified Party in so notifying the Indemnifying Party will relieve the
Indemnifying Party of any liability or obligation under this Agreement except to
the extent the Indemnifying Party has suffered actual prejudice directly caused
by the delay or other deficiency).  The Indemnifying Party shall assume the
defense thereof (with counsel selected by the Indemnifying Party and reasonably
satisfactory to the Indemnified Party) whether or not such Indemnity Claim is
rightfully brought (provided, however, that an Indemnified Party shall have the
right to retain its own counsel and to participate in the defense thereof, with
the fees and expenses to be paid by the Indemnified Party), unless a
representation of both the Indemnified Party and the Indemnifying Party by the
same counsel would be inappropriate due to the actual or potential differing
interests between them, in which case the reasonable fees and expenses of
counsel retained by the Indemnified Party shall be paid by the Indemnifying
Party; provided, however, that the Indemnifying Party shall not be required to
pay for more than one (1) separate law firm pursuant to such exception. If the
Indemnifying Party shall fail to timely assume the defense of and reasonably
defend such Indemnity Claim, the Indemnified Party shall have the right to
retain or assume control of such defense and the Indemnifying Party shall pay
(as incurred and on demand) the fees and expenses of counsel retained by the
Indemnified Party and all other expenses of investigation and litigation. The
Indemnified Party, and its directors, officers, advisers, agents and employees,
shall cooperate fully with the Indemnifying Party and its legal representatives
in the investigations of any Indemnity Claim.  The Indemnifying Party shall not
be liable for the indemnification of any Indemnity Claim settled (or resolved by
consent to the entry of judgment), without the written consent of the
Indemnifying Party, which consent will not be unreasonably withheld, conditioned
or delayed.  

 

(b)

Except as provided for in Section 12.3(c), if the Indemnifying Party accepts the
defense of any such Indemnity Claim, the Indemnifying Party shall have the right
to settle such Indemnity Claim; provided, that the Indemnifying Party shall
obtain the prior written consent (which shall not be unreasonably withheld,
conditioned or delayed) of the Indemnified Party before entering into any
settlement, negotiated dismissal or judgment by consent of such Indemnity Claim,
unless: (1) there is no finding or admission of any violation of Applicable Laws
or any violation of the rights of any person or entity by an Indemnified Party
and no requirement that the Indemnified Party admit fault or culpability; and
(2) the sole relief provided is monetary damages that are paid in full by the
Indemnifying Party without contribution or indemnity by the Indemnified Party
and such settlement does not require the Indemnified Party to take (or refrain
from taking) any action (including, without limitation, any equitable remedy,
injunction or specific performance).

 

(c)

***

 

 

12.4

Cooperation.  Regardless of who controls the defense, the other Party hereto
shall reasonably cooperate in the defense as may be requested.  Without
limitation, the Party hereto which is not the Indemnifying Party, and its
directors, officers, advisers, agents and employees, shall

16

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

cooperate fully with the Indemnifying Party and its legal representatives in the
investigations of any Indemnity Claim.

 

12.5

Limitations on Liability.  

 

(a)

NOTWITHSTANDING ANYTHING TO THE CONTRARY, AND TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, SUPPLIER (AND THE SUPPLIER INDEMNIFIED PARTIES) SHALL NOT BE
LIABLE TO SIENTRA AND THE SIENTRA INDEMNIFIED PARTIES FOR ANY AND ALL CLAIMS FOR
INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR STATUTORY
DAMAGES (INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS OR REVENUES OR BUSINESS;
COST OF CAPITAL; COST OF PURCHASE; COST OF REPLACEMENT PRODUCTS; OR COST OF ANY
FIELD ACTIONS, RECALLS, RETRIEVALS OR CONSUMER OR TRADE NOTIFICATIONS *** THAT
ARE ALLEGED TO ARISE OUT OF, BE INCURRED IN CONNECTION WITH, BE RELATED TO OR
RESULT FROM THIS AGREEMENT OR THE *** OR FROM THE PERFORMANCE OR BREACH HEREOF
OR THEREOF, EVEN IF SUPPLIER HAS BEEN ADVISED OF SUCH POSSIBILITY OF SUCH
DAMAGES.  

 

(b)

NOTWITHSTANDING ANYTHING TO THE CONTRARY, AND TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS, SUPPLIER'S (AND THE SUPPLIER INDEMNIFIED PARTIES') LIABILITY
FOR ***

 

(c)

*** AND TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS, SUPPLIER'S (AND THE
SUPPLIER INDEMNIFIED PARTIES') TOTAL AGGREGATE LIABILITY FOR ***

 

(d)

***

 

(1)

***

 

(2)

***

 

 

(3)

***

 

 

(4)

***

 

 

(5)

***

 

 

(e)

***

 

 

12.6

Insurance.

 

 

(a)

Supplier shall, at all times during the Term, maintain and pay for workers'
compensation insurance, employer's liability insurance and general liability
insurance covering its employees and facilities.

17

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(b)

During the Term, Sientra shall maintain Products Liability and Errors and
Omissions insurance which shall be issued by insurance companies having an A.M.
Best financial strength rating of A-/VIII or better and which provides coverage
for the liabilities of Sientra under any of the provisions of this Agreement,
with limits at all times of not less than *** per occurrence. No policy of
insurance required by this Agreement shall contain a deductible or self-insured
retention in excess of *** All deductibles and self-insured retentions carried
by Sientra under its insurance program are the sole responsibility of Sientra
and shall not be borne in any way by Supplier. Supplier shall be made an
additional insured on all of Sientra's policies of insurance (including, without
limitation, those providing coverage for products liability and errors and
omissions) which provide coverage for the liabilities of Sientra under any of
the provisions of this Agreement. Each policy shall include language providing
that such insurance: (1) applies separately to each insured or additional
insured against whom a claim is made; (2) shall respond as primary insurance and
shall not contribute with any other valid and collectible other insurance
(including any deductibles or self-insured retentions) or self-insurance that
may be maintained by Supplier; and (3) shall not contain any cross liability
exception or exclusion that would bar claims made by or against an additional
insured. Sientra shall cause the insurance companies issuing the insurance
described in this Section 12.6(b) to waive, or Sientra shall waive on behalf of
such insurance companies, all rights of subrogation against, or reimbursement
from, Supplier. Upon execution of this Agreement, Sientra shall furnish Supplier
with Certificates of Insurance evidencing Sientra's insurance coverage. Each
such Certificate of Insurance shall accurately reflect the insurance in place,
shall be in a form satisfactory to Supplier and shall contain language: (1)
providing that thirty (30) days written notice (except ten (10) days written
notice in the case of nonpayment of premium) shall be given to Supplier prior to
expiration of, cancellation of, or material change in the coverage; (2)
confirming that Supplier is an additional insured; (3) confirming waiver of
subrogation in favor of Supplier; and (4) setting forth any deductibles or
self-insured retentions. If required by an insurance policy, Sientra shall
furnish Supplier with endorsements signed by Sientra's insurer to effect any of
the matters required by this Section 12.6(b). If Supplier shall request, copies
of Sientra's insurance policies shall be provided to Supplier. The foregoing
insurance requirements are minimum insurance requirements intended to benefit
Supplier; shall not be interpreted to limit Sientra's liability to Supplier in
any manner whatsoever; and are separate from, and independent of, Sientra's
other obligations under this Agreement, including but not limited to Sientra's
obligations to defend, indemnify and hold Supplier harmless. Sientra's failure
to provide insurance as required hereunder, or Sientra's failure to supply
Certificates of Insurance or endorsements that comply with this Section 12.6(b),
or the failure of Supplier to require evidence of insurance or to notify Sientra
of any breach of the requirements of these provisions or deficiencies in the
insurance obtained, shall not constitute a waiver by Supplier of any of these
insurance requirements, or a waiver of any other terms of this Agreement,
including but not limited to Sientra's obligations to defend, indemnify and hold
Supplier harmless.

 

13.

TERM AND TERMINATION

 

13.1

Term.  This Agreement shall become effective on the Effective Date and continue
for five (5) Contract Years ("Term"), unless terminated earlier pursuant to the
provisions below.

18

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

13.2

Termination.  

 

(a)

Either Party may terminate this Agreement by written notice: (1) in the event
the other Party is in material breach of any obligation under this Agreement,
which default is incapable of cure or which, being capable of cure, has not been
cured within sixty (60) days (or ten (10) days with respect to any payment
obligation not otherwise subject to a good faith dispute) after receipt of
notice of such breach; or (2) in the event the other Party shall make an
assignment for the benefit of creditors or formally declare bankruptcy,
insolvency, reorganization, liquidation, or receivership; or shall have
instigated against it bankruptcy, insolvency, reorganization, liquidation, or
receivership proceedings, and shall fail to remove itself from such proceedings
within sixty (60) days from the date of institution of such proceedings. For
purposes of this Section 13.2(a), the term "material breach" includes, without
limitation, Sientra's breach of Section 11.2 or failure to comply with Section
12.1.

 

(b)

If the commencement of Contract Year 1 has not occurred on or before *** then
Sientra may terminate this Agreement upon thirty (30) days prior written notice.

 

 

13.3

Survival of Purchase Orders.  Upon expiration of the Term, all then outstanding
accepted purchase orders for Products shall survive.  Upon an early termination
of the Term, the party electing to terminate the Term may elect whether or not
outstanding accepted purchase orders shall survive.  

 

13.4

Sientra Equipment.  Upon termination for any cause or upon expiration of the
Term, Supplier agrees that Sientra shall have the right to immediately and at
any time thereafter obtain possession of all molds and tooling (including
mandrels) used in the Manufacture of the Products.

14.

FORCE MAJEURE

Neither party shall be liable for failure to perform, or delay in the
performance of, its obligations under this Agreement (other than payment
obligations) when such failure or delay is caused by an event of Force Majeure
(as defined below).  For purposes of this Agreement, an event of "Force Majeure"
means any event or circumstance beyond the reasonable control of the affected
party, including, without limitation, war, insurrection, riot, fire, flood or
other unusual weather condition, explosion, act of God, peril of the sea,
sabotage, accident, embargo, act of governmental authority, compliance with
governmental order on national defense requirements, or inability to obtain
fuel, power, materials, labor or transportation facilities at commercially
reasonable prices consistent with those prevailing as of the Effective
Date.  If, due to any event of Force Majeure, either party shall be unable to
fulfill its obligations under this Agreement (other than payment obligations),
the affected party shall immediately notify the other party of such inability
and of the period during which such inability is expected to continue, shall use
reasonable commercial efforts to cure and remedy such non-performance, and the
time for performance shall be extended for a number of days equal to the
duration of the Force Majeure, and the parties shall meet promptly to determine
an equitable solution to the effects of such event. Upon the occurrence of,
during the continuance of and for one month after a Force Majeure event, Sientra
shall be permitted to adjust each Forecast as necessary to take into account any
interruption in supply of the Products.

 

19

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

15.

MISCELLANEOUS

 

15.1

No Joint Venture. Nothing contained in this Agreement shall be deemed to create
a joint venture, partnership, agency or similar endeavor between the Parties
hereto. Each party is an independent contractor, and shall not be considered an
employee or agent of the other party. Neither Party has any authority to
obligate the other party by contract or otherwise, and each Party agrees not to
purport to do so. Neither Party nor its personnel are entitled to receive any
employee welfare, pension or fringe benefits of any type from the other party
including, without limitation, medical and dental coverage, disability, life
insurance, severance, stock or deferred compensation programs, vacation or other
paid time off. Each Party shall be responsible for all taxes, including without
limitation, withholding, income, payroll and employment, value added, sales,
goods and services, and stamp taxes, and any and all taxes assessed by any
government authority that apply to such Party. Sientra shall be entitled to
withhold from any payment due to Supplier any taxes that Sientra is required to
pay on behalf of Supplier, and such payment shall decrease by an equivalent
amount the payment due to Supplier. Sientra shall report payments made to
Supplier as required by applicable federal, state or local tax law or
regulations. Supplier may receive a Form 1099 if required under the United
States Internal Revenue Code, and/or if the total annual compensation amount
(including any products) exceeds the United States Internal Revenue Service
threshold limit.

 

15.2

Notices. Any notice, request, approval or consent required or permitted to be
given under this Agreement shall be in writing and deemed effectively given upon
the earliest of: (a) personal delivery to the Party to be notified; (b) the date
such notice is received from any reputable courier service that provides
tracking and written verification of delivery; (c) the date on which it is
delivered by email (or, if delivered by email after 5:00 p.m., on the next
business day); or (d) the date on which it is actually physically received – in
each case to the address or email address set forth below (provided that either
Party may change its address/email address by notice given in accordance with
this Section):

 

If to Supplier:

 

***

With a Copy To:

***

Email: ***

 

20

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

If to Sientra:

If to Sientra:

 

***

Sientra, Inc.

420 S. Fairview, Suite 200

Santa Barbara, CA 93117

 

Email: ***   

 

With a Copy To:

 

Cooley LLP

1333 2nd Street
Suite 400
Santa Monica, CA  90401

Attn:  Tom Hopkins

 

Email:thopkins@cooley.com

 

 

15.3

Entire Agreement. *** Provided, that any prior nondisclosure/nonuse agreements
are not superseded; and the Parties confirm that any confidential information
which was disclosed under such prior nondisclosure/nonuse agreements shall
remain confidential and shall be subject to the nondisclosure and nonuse
provisions set forth in Section 8 of this Agreement. Neither Party has made any
promises, representations, warranties, covenants, or undertakings, other than
those expressly set forth or referred to herein, to induce the other Party to
execute or authorize the execution of this Agreement, and each Party
acknowledges that it has not executed or authorized the execution of this
Agreement in reliance upon any such promise, representation, or warranty,
covenant or undertaking not contained herein.

 

15.4

Modifications.  Any alterations or amendments to this Agreement (including any
handwritten changes) shall be null and void except if expressly set forth and
identified as such in an instrument in writing, signed by authorized
representatives of both Parties.

 

15.5

Waiver. Any waiver or failure to enforce any provision of the Agreement by
either Party on one or more occasions shall not be deemed a waiver of any other
provision or of such provision on any other occasion. In order to be effective
for any purpose, any waiver must be in writing and signed by the Party making
the waiver.

 

 

15.6

Assignment. Neither Party shall have the right or the power to assign any of its
rights, or delegate or subcontract the performance of any of its obligations
under this Agreement, without the prior written authorization of the other
Party, such written authorization not to be unreasonably withheld, conditioned
or delayed; provided that: (1) Sientra may assign this Agreement, without such
consent, to its successor in interest in connection with a merger, acquisition
or sale of all or substantially all of the assets of Sientra (or its Affiliate)
provided: (A) such successor in interest has a tangible net worth of at least
*** (as determined by GAAP) as of the date of Sientra's assignment; (B) such
successor in interest represents and warrants in writing to Supplier that it is
not insolvent and has not committed an act of bankruptcy, proposed a compromise
or arrangement to its creditors generally, had any petition in bankruptcy filed
against it, filed a petition or undertaken any action proceeding to be declared
bankrupt, to liquidate its assets or to be dissolved; and (C) in the event
Sientra continues to exist as a legal entity, that Sientra remains liable for
its liabilities and obligations under this Agreement which were incurred prior
to the effective date of assignment (including, without limitation, under
Sections 11.2 and 12.1); (2) Sientra may assign this Agreement, without such
consent, to its successor in interest in connection with a merger, acquisition
or sale of all or substantially all of the assets of Sientra (or its Affiliate)
provided: (A) that such assignment is made after *** have occurred; and (B) that
such successor in interest maintains the Indemnity Security in accordance with
Section 11.7 of this Agreement; and (3) Supplier may assign this Agreement,
without such consent, to its successor in interest in connection with a merger,
acquisition or sale of all or substantially all of the assets of Supplier (or
its Affiliate) provided that *** Any assignment in violation of the preceding
sentences shall be void and no assignment shall relieve a Party of any of its
obligations under this Agreement.  

 

15.7

Remedies. Sientra's sole and exclusive remedies are limited to those expressly
provided in this Agreement, as follows: ***  Notwithstanding anything to the
contrary, all such remedies are subject to the terms set forth in Section 12.5.

 

21

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

15.8

Third-Party Beneficiaries. Except for the rights of the Supplier Indemnified
Parties and Sientra Indemnified Parties pursuant to Sections 12.1 and 12.2, the
terms and provisions of this Agreement are intended solely for the benefit of
each Party hereto and their respective permitted successors or permitted assigns
and it is not the intention of the Parties to confer third-party beneficiary
rights upon any other person.

 

15.9

Governing Law. This Agreement (and all claims relating to or arising out of this
Agreement, or breach thereof, whether sounding in contract, tort or otherwise)
shall be governed by and construed in accordance with the laws of the State of
New York, excluding that State's choice-of-law principles. The Parties agree
that the United Nations Convention on Contracts for the International Sale of
Goods shall be inapplicable to this Agreement and transactions hereunder.

 

 

15.10

Dispute Resolution. Except in the case of a claim for a breach of Sections 7 or
8, if a Party has any other claim relating to or arising out of this Agreement,
or breach thereof (whether sounding in contract, tort or otherwise), such Party
shall promptly notify the other Party. The Parties shall then promptly seek to
resolve such claim through good faith consultation and negotiation. If the
Parties are unable to resolve such claim within thirty (30) days after the claim
is made by a Party, then each Party shall be free to pursue its available rights
or remedies. It is understood that such consultation, negotiation and thirty
(30) day period shall not be required in the case of a claim for a breach of
Sections 7 or 8. Both Parties irrevocably consent and submit to the exclusive
jurisdiction of the state courts in New York County, New York, and of the United
States District Court for the Southern District of New York in connection with
any litigation relating to or arising out of this Agreement, and both Parties
expressly waive any objection they have or may have as to the venue or
convenient-forum status of any such courts collectively.

 

 

15.11

Severability. This Agreement is severable. When possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law; but if any provision of this Agreement is determined by a final
and binding court judgment to be invalid, illegal or unenforceable to any
extent, such provision shall not be affected or impaired up to the limits of
such invalidity, illegality or unenforceability; the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired in any way; and the parties agree to make a good faith
effort to replace such invalid, illegal and unenforceable provision (or portion
of provision) with a valid, legal and enforceable provision that achieves, to
the greatest lawful extent under this Agreement, the economic, business and
other purposes of such invalid, illegal or unenforceable provision (or portion
of provision).

 

 

15.12

Survival.  Each party's rights, remedies, obligations and responsibilities which
have accrued before, or by their nature would be expected to extend beyond, the
expiration, termination or other cancellation of this Agreement, shall survive
such expiration, termination or other cancellation and continue to bind the
parties and their permitted successors and assigns indefinitely until fulfilled
or waived (including, without limitation, Sections 1, 4.2(c), 7, 8, 11, 12, 13
and 15).

 

15.13

Counterparts. This Agreement may be executed in two counterparts each of which
shall be deemed an original but all of which taken together shall constitute one
and the same instrument. Signatures to this Agreement transmitted by email,
portable document format (.pdf) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of this Agreement shall
have the same effect as the physical delivery of the paper document bearing the
original signatures.

22

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

15.14

Further Assurances. Each Party shall without the necessity of any further
consideration execute and deliver to the other Party all such instruments and
other documents, and shall take all such other actions, as such other Party may
reasonably request at any time for the purpose of carrying out or evidencing the
intent and purposes of this Agreement or the transactions contemplated hereby.

 

15.15

Services Agreement.  Sections 11(B) and 12(C), and all references thereto, are
hereby deleted from the Services Agreement.

 

15.16

Non-waiver. Notwithstanding anything to the contrary, Supplier’s rights and
remedies under this Agreement (including, without limitation, those arising out
of or relating to Sections 11.2, 12.1 and 12.2(b) shall not be limited or
otherwise be affected in any way by any knowledge or information that Supplier
acquired, or could have acquired, from Sientra or otherwise, whether before or
after the Effective Date, nor by any investigation or diligence by Supplier,
whether before or after the Effective Date.




23

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

In Witness Whereof, this Agreement has been executed by the Parties hereto
through their duly authorized representatives effective as of the Effective
Date.

Sientra, Inc.

 

Vesta Intermediate Funding, Inc.

 

 

 

By:

/s/ Jeffrey M. Nugent

 

By:

/s/ Deb Langer

Name:

Jeffrey M. Nugent

 

Name:

Deb Langer

Title:

Chief Executive Officer

 

Title:

Vice President and General Manager

Personal, Home and Health Care

Date:

March 10, 2017

 

Date:

March 10, 2017

 




24

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES 7 PAGES OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT A-1

***

***
*** Sientra Silicone Gel Breast Implants

Attachment A – Product Numbers In Scope of Project

 

***




25

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

EXHIBIT A-2 – Tissue Expander Products

***

 

 




26

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES 7 PAGES OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

EXHIBIT B-1

***

***
*** Sientra Silicone Gel Breast Implants
Attachment B – Product Specifications

***




27

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

EXHIBIT B-2 – Tissue Expander Product Specifications

***




28

 

--------------------------------------------------------------------------------

 

EXHIBIT C

***

Manufacturing Agreement
Sientra Silicone Gel Breast Implants
Exhibit C-1 Breast Implant Manufacturing Specifications

 

***




29

 

--------------------------------------------------------------------------------

 

EXHIBIT C-2 – Tissue Expander Manufacturing Specifications

***




30

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES 3 PAGES OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

EXHIBIT D

***

Manufacturing Agreement

Sientra Silicone Gel Breast Implants

Exhibit D Breast Implant Manufacturing Equipment

 

***




31

 

--------------------------------------------------------------------------------

CONFIDENTIAL

***INDICATES 8 PAGES OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED.  ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

***




32

 

--------------------------------------------------------------------------------

 

EXHIBIT F

Pricing

 

***




33

 

--------------------------------------------------------------------------------

 

***

 

34

 